 1
 2                                                                             JS-6
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10   GEORGIA A.,                                       )     Case No. ED CV 17-2295-PJW
                                                       )
11                  Plaintiff,                         )
                                                       )     J U D G M E N T
12          v.                                         )
                                                       )
13   NANCY A. BERRYHILL,                               )
     ACTING COMMISSIONER OF THE                        )
14   SOCIAL SECURITY ADMINISTRATION,                   )
                                                       )
15                  Defendant.                         )
                                                       )
16
17          In accordance with the Memorandum Opinion and Order filed
18   herewith,
19          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20   the Social Security Administration is affirmed and this action is
21   dismissed with prejudice.
22
            DATED: January 7, 2019
23
24
25                                                PATRICK J. WALSH
                                                  UNITED STATES MAGISTRATE JUDGE
26
27
28   S:\PJW\Cases-Social Security\GEORGIA A, 2295\Judgment.wpd
